EXHIBIT 10.1


VERINT SYSTEMS INC.
2019 LONG-TERM STOCK INCENTIVE PLAN
Section 1. Purpose. The purposes of this Verint Systems Inc. 2019 Long-Term
Stock Incentive Plan are to promote the interests of Verint Systems Inc. and its
stockholders by (i) attracting and retaining employees and directors of, and
consultants to, the Company and its Subsidiaries, as defined below;
(ii) motivating such individuals by means of performance-related incentives to
achieve longer-range performance goals; and (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company.
Section 2.     Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
“Affiliate” means any entity other than the Subsidiaries in which the Company
has a substantial direct or indirect equity interest, as determined by the
Board.
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Performance Award, or Other Stock-Based Award made
or granted from time to time hereunder.
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant. An Award Agreement may be in an
electronic medium and may be limited to notation on the books and records of the
Company.
“Base Salary” means the base salary or wages of the Participant excluding
overtime, bonuses, contributions to or benefits under benefit plans, fringe
benefits, perquisites, and other such forms of compensation. Base Salary shall
include any elective contributions that are paid through a reduction in a
Participant’s basic salary and which are not includible in the Participant’s
gross income under Sections 125 or 402(e)(3) of the Code.
“Board” shall mean the Board of Directors of the Company.
“Cause” as a reason for a Participant’s termination of employment or service
shall, unless otherwise agreed to in writing between the Participant and the
Company or a Subsidiary or Affiliate of the Company, have the meaning assigned
such term in the employment, severance or similar agreement, if any, between the
Participant and the Company or a Subsidiary or Affiliate of the Company. If the
Participant is not a party to an employment, severance or similar agreement with
the Company or a Subsidiary or Affiliate of the Company in which such term is
defined, then unless otherwise defined in the applicable Award Agreement “Cause”
shall mean the Participant’s: (A) conviction of, or plea of guilty or nolo
contendere to, a felony or indictment for a crime involving dishonesty, fraud or
moral turpitude; (B) willful and intentional breach of the Participant’s
obligations to the Company or a Subsidiary or Affiliate of the Company; (C)
willful misconduct, or any dishonest or fraudulent act or omission; (D)
violation of any securities or financial reporting laws, rules or regulations or
any policy of the Company or a Subsidiary or Affiliate of the Company relating
to the foregoing; (E) violation of the policies of the Company or a Subsidiary
or Affiliate of the Company on harassment, discrimination or substance abuse; or
(F) gross negligence, gross neglect of duties or gross insubordination in the
Participant’s performance of duties with the Company or a Subsidiary or
Affiliate of the Company.
“Change in Control” shall mean the occurrence of any one of the following
events:
i.    the acquisition by any Person, entity or affiliated group in one or a
series of transactions, of more than 50% of the voting power of the Company;
ii.    a merger, combination, amalgamation, consolidation, spin-off or any other
transaction in which the holders of the Company’s common stock immediately prior
to such transaction do not hold in respect of their holdings of such stock 50%
or more of the voting power of the merged, combined, amalgamated, consolidated,
spun-off or other resulting entity;





--------------------------------------------------------------------------------




iii.    a sale or other disposition, in one or a series of related transactions,
of all or substantially all of the assets of the Company (including its
Subsidiaries); or
iv.    during any period of two consecutive years, Incumbent Directors cease to
constitute at least a majority of the board. “Incumbent Directors” shall mean:
(1) the directors who were serving at the beginning of such two-year period, or
(2) any directors whose election or nomination was approved by the directors
referred to in clause (1) or by a director approved under this clause (2).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” shall mean the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer the Plan and composed of not less than two directors, each of whom is
required to be a “Non-Employee Director” (within the meaning of Rule 16b-3) if
and to the extent Rule 16b-3 is applicable to the Company and the Plan and an
“outside director” (within the meaning of Section 162(m) of the Code) if and to
the extent the Board determines it is necessary or appropriate to satisfy the
conditions of any available exemption from the deduction limit under Section
162(m) of the Code. If at any time such a committee has not been so designated
or is not so composed, the Board shall constitute the Committee.
“Company” shall mean Verint Systems Inc., together with any successor thereto.
“Continuous Service” shall mean the absence of any interruption or termination
of service as an employee, director or consultant. Continuous Service shall not
be considered interrupted in the case of (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, in each case,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
applicable law, or unless provided otherwise pursuant to Company policy, as
adopted from time to time; or (iv) in the case of transfer between locations of
the Company or between the Company, its Subsidiaries or Affiliates or their
respective successors. Changes in status between service as an employee, a
director and a consultant will not constitute an interruption of Continuous
Service; provided, however, that, unless otherwise determined by the Committee,
consultants providing services to the Company or a Subsidiary or Affiliate of
the Company for less than 32 hours per month shall incur an interruption of
Continuous Service.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean, unless otherwise defined in the applicable Award
Agreement (i) with respect to any property other than Shares, the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee and (ii) with respect to the
Shares, as of any date, (1) the closing sale price (excluding any “after hours”
trading) of the Shares as reported on the Nasdaq Stock Market for such date (or
if not then trading on the Nasdaq Stock Market, the closing sale price of the
Shares on the stock exchange or over-the-counter market on which the Shares are
principally trading on such date), or, (x) if there were no sales on such date
or (y) for the purpose of establishing Fair Market Value in connection with the
vesting of an Award or the release of Shares, on the closest preceding date on
which there were sales of Shares or (2) in the event there shall be no public
market for the Shares on such date, the fair market value of the Shares as
determined in good faith by the Committee.
“GAAP” shall mean United States Generally Accepted Accounting Principles.
“Good Reason” as a reason for a Participant’s termination of employment or
service shall, unless otherwise agreed to in writing between the Participant and
the Company or a Subsidiary or Affiliate of the Company, have the meaning
assigned such term in the employment, severance or similar agreement, if any,
between the Participant and the Company or a Subsidiary or Affiliate of the
Company. If the Participant is not a party to an employment, severance agreement
or similar agreement with the Company or a Subsidiary or Affiliate of the
Company in which such term is defined, then unless otherwise defined in the
applicable Award Agreement, for purposes of this Plan, “Good Reason” shall mean
(i) a material reduction (i.e., at least a 10% reduction) by the Company or a
Subsidiary or Affiliate of the Company in the Participant’s Base Salary; or (ii)
the involuntary relocation of the Participant’s own


2

--------------------------------------------------------------------------------




office location by more than 50 miles; provided that all such events shall be
Good Reason only if the Company (or the applicable Subsidiary or Affiliate of
the Company) fails to cure such event within 30 days after receipt from the
Participant of written notice of the event which constitutes Good Reason;
provided, further, that Good Reason shall cease to exist for an event on the
90th day following the later of its occurrence or the Participant’s knowledge
thereof, unless the Participant has given the Company written notice thereof
prior to such date.
“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
Incentive Stock Options may be granted only to Participants who meet the
definition of “employees” under Section 3401(c) of the Code.
“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is not intended to
be an Incentive Stock Option.
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.
“Other Stock-Based Award” shall mean any right granted under Section 10 of the
Plan.
“Participant” shall mean any (i) employee of, or consultant to, the Company or
its Subsidiaries, or non-employee director who is a member of the Board or the
board of directors of a Subsidiary of the Company, eligible for an Award under
Section 5 and selected by the Committee to receive an Award under the Plan or
(ii) any employee of, or consultant to, an Affiliate, eligible for a
cash-settled Performance Award or cash-settled Restricted Stock Unit under
Section 5 and selected by the Committee to receive a cash-settled Performance
Award or a cash-settled Restricted Stock Unit under the Plan.
“Performance Award” shall mean any right granted under Section 9 of the Plan.
“Performance Criteria” shall mean the measurable criterion or criteria that the
Committee selects for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any performance-based award under the Plan.
The Performance Criteria used to establish the Performance Goal(s) may be based
on the attainment of specific levels of performance of the Company (or a
Subsidiary, Affiliate, division or operational unit of the Company) in respect
of any of the following metrics, in addition to any other factors or metrics
determined by the Committee, whether determined on a GAAP or non-GAAP basis:
revenue, operating income, contribution, day sales outstanding, return on net
assets, return on stockholders’ equity, return on assets, return on capital,
stockholder returns (on an absolute or relative basis), profit margin, operating
margin, contribution margin, earnings per Share, net earnings, operating
earnings, free cash flow, cash flow from operations, earnings before interest,
taxes, depreciation and amortization (EBITDA), including adjusted EBITDA, number
of customers, operating expenses, capital expenses, customer acquisition costs,
Share price, sales, bookings, or market share.
“Performance Goals” shall mean, for a Performance Period, one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized, in its sole discretion, to
adjust or modify the calculation of a Performance Goal for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants, including, without limitation (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company; or (b) in recognition of, or in
anticipation of, any other unusual or nonrecurring events affecting the Company,
or the financial statements of the Company, or in response to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions.
“Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of a performance-based award.
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company and its Subsidiaries, (ii) a trustee or


3

--------------------------------------------------------------------------------




other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareowners of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Plan” shall mean this Verint Systems Inc. 2019 Long-Term Stock Incentive Plan.
“Prior Plan” shall mean the Amended and Restated Verint Systems Inc. 2015
Long-Term Stock Incentive Plan.
“Restricted Stock” shall mean any Share granted under Section 8 of the Plan.
“Restricted Stock Unit” shall mean any unit granted under Section 8 of the Plan.
“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.
“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the Staff thereof.
“Shares” shall mean the common stock of the Company, $.001 par value, or such
other securities of the Company (i) into which such common stock shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (ii) as may be
determined by the Committee pursuant to Section 4(b) of the Plan.
“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.
“Subsidiary” of any Person means another Person (other than a natural Person),
an aggregate amount of the voting securities, other voting ownership or voting
partnership interests, of which is sufficient to elect at least a majority of
the Board or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which is owned directly or indirectly by
such first Person).
“Substitute Awards” shall mean any Awards granted under Section 4(a)(iii) of the
Plan.
Section 3.     Administration. (a) The Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended; (vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other securities, other Awards, other property, and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the holder thereof or of the Committee (in each case consistent with Section
409A of the Code); (vii) interpret, administer or reconcile any inconsistency,
correct any defect, resolve ambiguities and/or supply any omission in the Plan,
any Award Agreement, and any other instrument or agreement relating to, or Award
made under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (ix) establish and administer Performance Goals and
certify or determine whether, and to what extent, they have been attained; (x)
adopt and approve any supplements to or amendments, restatements or alternative
versions of the Plan (including, without limitation, sub-plans) in accordance
with Section 14(n) of the Plan; and (xi) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.


4

--------------------------------------------------------------------------------




(b)    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Subsidiary or Affiliate of the Company, any
Participant, any holder or beneficiary of any Award, and any stockholder.
(c)    The mere fact that a Committee member shall fail to qualify as a
“Non-Employee Director” or, if applicable, an “outside director” within the
meaning of Rule 16b-3 and Section 162(m) of the Code, respectively, shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan.
(d)    No member of the Committee shall be liable to any Person for any action
or determination made in good faith with respect to the Plan or any Award
hereunder.
(e)    The Committee may delegate to one or more officers of the Company (or, in
the case of awards of Shares, the Board may delegate to a committee made up of
one or more directors) the authority to grant Awards to Participants who are not
executive officers or directors of the Company subject to Section 16 of the
Exchange Act.
Section 4.     Shares Available for Awards.
(a)    Shares Available.
(i)    Subject to adjustment as provided in Section 4(b), the aggregate number
of Shares with respect to which Awards may be granted from time to time under
the Plan shall in the aggregate not exceed, at any time, the sum of (i)
9,475,000, plus (ii) the number of Shares available for issuance under the Prior
Plan on the date the stockholders of the Company approve the Plan, plus (iii)
the number of Shares that become available for issuance under Section 4(a)(ii)
of the Prior Plan or this Plan; provided, that, subject to adjustment as
provided for in Section 4(b), the aggregate number of Shares with respect to
which Incentive Stock Options may be granted under the Plan shall be 5,000,000.
Subject to adjustment as provided in Section 4(b), the maximum number of Shares
with respect to which Awards (other than Incentive Stock Options) may be granted
to any Participant in any fiscal year shall be 2,000,000. Subject to adjustment
as provided in Section 4(b), and notwithstanding the foregoing limitation, or
any plan or program of the Company or any Subsidiary to the contrary, the
maximum amount of compensation that may be paid to any single non-employee
member of the Board in respect of any single fiscal year (including Awards under
the Plan, determined based on the Fair Market Value of such Award as of the
grant date, as well as any retainer fees) shall not exceed $850,000 (the
“Non-Employee Director Compensation Limit”). In the case of any Awards granted
under the Plan, (x) each Share with respect to which an Option or stock-settled
Stock Appreciation Right is granted under the Plan shall reduce the aggregate
number of Shares that may be delivered under the Plan by one Share and (y) each
share with respect to which any other Award denominated in Shares (other than an
Option or stock-settled Stock Appreciation Right) is granted under the Plan
shall reduce the aggregate number of Shares that may be delivered under the Plan
by 2.38 Shares.
(ii)    If any Shares subject to an Award are forfeited, cancelled, or exchanged
or if an Award terminates or expires without a distribution of Shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, termination or expiration, again be
available for Awards under the Plan. For the avoidance of doubt, if two Awards
are granted together in tandem, the Shares underlying any portion of the tandem
Award which is not exercised or not otherwise settled in Shares will again be
available for Awards under the Plan. Upon payment in cash of the benefit
provided by any Award granted under this Plan, any Shares that were covered by
that Award will again be available for Awards under the Plan. If, under this
Plan, a Participant has elected to give up the right to receive cash
compensation in exchange for Shares based on fair market value, such Shares will
not count against the aggregate limit described in Section 4(a)(i).
Notwithstanding the foregoing, any Shares which (1) are tendered to or withheld
by the Company to satisfy payment or applicable tax withholding requirements in
connection with the vesting or delivery of an Award, (2) are withheld by the
Company upon exercise of an Option pursuant to a “net exercise” arrangement, or
(3) underlie a Stock Appreciation Right that is settled in Shares, shall not
again be available for Awards under the Plan. In addition, Shares that are
purchased by the Company in the open market pursuant to any repurchase plan or
program, whether using Option proceeds or


5

--------------------------------------------------------------------------------




otherwise, shall not be made available for grants of Awards under the Plan, nor
shall such number of purchased shares be added to the limit described in Section
4(a)(i).
(iii)    Awards may, in the discretion of the Committee, be made under the Plan
in assumption of, or in substitution for, outstanding awards previously granted
by a company acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of Shares underlying any Substitute Awards
shall not be counted against the aggregate number of Shares available for Awards
under the Plan.
(iv)    In the event that an entity acquired by the Company or with which it
combines has shares available under a pre-existing plan (“Target Company Plan”)
previously approved by stockholders and not adopted in contemplation of such
acquisition, merger or other combination, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) (“Assumed Available Shares”) may be used for
Awards under this Plan made after such acquisition or merger; provided, however,
that Awards using such Assumed Available Shares may not be made after the
deadline for new awards or grants under the terms of the Target Company Plan,
and may only be made to individuals who were not employees or directors of the
Company or any subsidiary prior to such acquisition, merger or other
combination. The Awards so granted may reflect the original terms of the awards
being assumed or substituted or converted for and need not comply with other
specific terms of this Plan if such Awards comply with the terms of the Target
Company Plan, and may account for Shares substituted for the securities covered
by the original awards and the number of shares subject to the original awards,
as well as any exercise or purchase prices applicable to the original awards,
adjusted to account for differences in stock prices in connection with the
transaction.
(b)    Adjustments. Notwithstanding any provisions of the Plan to the contrary,
in the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall
equitably adjust any or all of (i) the number of Shares or other securities of
the Company (or number and kind of other securities or property) with respect to
which Awards may be granted, including any appropriate adjustments to the
individual limitations applicable to Awards set forth in Section 4(a)(i);
provided, however, that any adjustment to such individual limitations will be
made only if and to the extent that such adjustment would not cause any Option
intended to qualify as an Incentive Stock Option to fail to so qualify, (ii) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards, and (iii) the grant or
exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award in
consideration for the cancellation of such Award, which, in the case of Options
and Stock Appreciation Rights shall equal the excess, if any, of the Fair Market
Value of the Share subject to each such Option or Stock Appreciation Right over
the per Share exercise price or grant price of such Option or Stock Appreciation
Right.
(c)    Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.
Section 5.     Eligibility. Any employee of, or consultant to, the Company or
any of its Subsidiaries (including any prospective employee), or non-employee
director who is a member of the Board or the board of directors of a Subsidiary
of the Company, shall be eligible to be selected as a Participant and receive
any Award as determined by the Committee. Any employee of, or consultant to, an
Affiliate (including any prospective employee), shall be eligible to be selected
as a Participant and receive any cash-settled Performance Award or cash-settled
Restricted Stock Unit as determined by the Committee.


6

--------------------------------------------------------------------------------




Section 6.     Stock Options.
(a)    Grant. Subject to the terms of the Plan, the Committee shall have sole
authority to determine the Participants to whom Options shall be granted, the
number of Shares to be covered by each Option, the exercise price thereof and
the conditions and limitations applicable to the exercise of the Option. The
Committee shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of Options. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code, as from time to time amended, and any regulations implementing such
statute. All Options when granted under the Plan are intended to be
Non-Qualified Stock Options, unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option. If an Option
is intended to be an Incentive Stock Option, and if for any reason such Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option (or portion thereof) shall
be regarded as a Non-Qualified Stock Option appropriately granted under the
Plan; provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to Non-Qualified Stock Options. No Option shall be
exercisable more than ten years from the date of grant.
(b)    Exercise Price. The Committee shall establish the exercise price at the
time each Option is granted, which exercise price shall be set forth in the
applicable Award Agreement and which exercise price (except with respect to
Substitute Awards) shall not be less than the Fair Market Value per Share on the
date of grant.
(c)    Exercise. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement. The applicable Award Agreement shall specify
the period or periods of Continuous Service by the Participant that is necessary
before the Option or installments thereof will become exercisable. The Committee
may impose such conditions with respect to the exercise of Options, including
without limitation, any relating to the application of federal or state
securities laws, as it may deem necessary or advisable.
(d)    Payment. (i) No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate exercise price therefor is
received by the Company. Such payment may be made (A) in cash, or its
equivalent, or (B) subject to the Company’s consent, by exchanging Shares owned
by the optionee (which are not the subject of any pledge or other security
interest and which have been owned by such optionee for at least six months), or
(C) subject to such rules as may be established by the Committee and applicable
law, through delivery of irrevocable instructions to a broker to sell the Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the aggregate exercise price, or (D) subject to
any conditions or limitations established by the Committee, the Company’s
withholding of Shares otherwise issuable upon exercise of an Option pursuant to
a “net exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the Shares so
withheld will not be treated as issued and acquired by the Company upon such
exercise), or (E) by a combination of the foregoing, or (F) by such other
methods as may be approved by the Committee, provided that the combined value of
all cash and cash equivalents and the Fair Market Value of any such Shares so
tendered to the Company or withheld as of the date of such tender or withholding
is at least equal to such aggregate exercise price.
(ii)    Wherever in this Plan or any Award Agreement a Participant is permitted
to pay the exercise price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.
Section 7.     Stock Appreciation Rights.
(a)    Grant. Subject to the provisions of the Plan, the Committee shall have
sole authority to determine the Participants to whom Stock Appreciation Rights
shall be granted, the number of Shares to be covered by each Stock Appreciation
Right Award, the grant price thereof and the conditions and limitations
applicable to the exercise thereof. Stock Appreciation Rights may be granted in
tandem with another Award, in addition to another Award, or


7

--------------------------------------------------------------------------------




freestanding and unrelated to another Award. Stock Appreciation Rights granted
in tandem with or in addition to an Award may be granted either before, at the
same time as the Award or at a later time. No Stock Appreciation Right shall be
exercisable more than ten years from the date of grant.
(b)    Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
a Share on the date of exercise of the Stock Appreciation Right over the grant
price thereof (which grant price (except with respect to Substitute Awards)
shall not be less than the Fair Market Value on the date of grant). The
Committee shall determine in its sole discretion whether a Stock Appreciation
Right shall be settled in cash, Shares or a combination of cash and Shares.
(c)    Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at the grant of a
Stock Appreciation Right, the term, methods of exercise, methods and form of
settlement, and any other terms and conditions of any Stock Appreciation Right.
The Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it shall deem appropriate.
Section 8.     Restricted Stock and Restricted Stock Units.
(a)    Grant. Subject to the provisions of the Plan, the Committee shall have
sole authority to determine the Participants to whom Shares of Restricted Stock
and Restricted Stock Units shall be granted, the number of Shares of Restricted
Stock and/or the number of Restricted Stock Units to be granted to each
Participant, the duration of the period during which, and the conditions, if
any, under which, the Restricted Stock and Restricted Stock Units may be
forfeited to the Company, and the other terms and conditions of such Awards.
(b)    Transfer Restrictions. Shares of Restricted Stock and Restricted Stock
Units may not be sold, assigned, transferred, pledged or otherwise encumbered,
except, in the case of Restricted Stock, as provided in the Plan or the
applicable Award Agreements. Unless otherwise directed by the Committee, (i)
certificates issued in respect of Shares of Restricted Stock shall be registered
in the name of the Participant and deposited by such Participant, together with
a stock power endorsed in blank, with the Company, or (ii) Shares of Restricted
Stock shall be held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Shares of Restricted
Stock. Upon the lapse of the restrictions applicable to such Shares of
Restricted Stock, the Company shall, as applicable, either deliver such
certificates to the Participant or the Participant’s legal representative or the
transfer agent shall remove the restrictions relating to the transfer of such
Shares.
(c)    Payment. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a Share. Restricted Stock Units shall be paid in cash, Shares,
other securities or other property, as determined in the sole discretion of the
Committee, upon or after the lapse of the restrictions applicable thereto, or
otherwise in accordance with the applicable Award Agreement. No dividends shall
paid be on any Shares of Restricted Stock and no dividend equivalents shall be
paid on any Restricted Stock Units prior to the vesting of the Restricted Stock
or Restricted Stock Units, as applicable.
Section 9.     Performance Awards.
(a)    Grant. The Committee shall have sole authority to determine the
Participants who shall receive a “Performance Award”, which shall consist of a
right which is (i) denominated in cash or Shares, (ii) valued, as determined by
the Committee, in accordance with the achievement of such Performance Goals
during such Performance Periods as the Committee shall establish, and (iii)
payable at such time and in such form as the Committee shall determine.
(b)    Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award.


8

--------------------------------------------------------------------------------




(c)    Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the Performance Period as set
forth in the Award Agreement on the date of grant.
Section 10.     Other Stock-Based Awards.
The Committee shall have authority to grant to Participants an “Other
Stock-Based Award”, which shall consist of any right which is (i) not an Award
described in Sections 6 through 9 above and (ii) an Award of Shares or an Award
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan; provided that any such rights must comply, to the
extent deemed desirable by the Committee, with Rule 16b-3 and applicable law.
Subject to the terms of the Plan and any applicable Award Agreement, the
Committee shall determine the terms and conditions of any such Other Stock-Based
Award, including the price, if any, at which securities may be purchased
pursuant to any Other Stock-Based Award granted under this Plan.
Section 11.     Amendment and Termination.
(a)    Amendments to the Plan. The Board may amend, alter, suspend, discontinue,
or terminate the Plan or any portion thereof at any time; provided that if an
amendment to the Plan (i) would materially increase the benefits accruing to
Participants under the Plan, (ii) would materially increase the number of
securities which may be issued under the Plan, (iii) would materially modify the
requirements for participation in the Plan, (iv) would increase the Non-Employee
Director Compensation Limit, or (v) must otherwise be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the Nasdaq Stock Market, or, if the Shares are not traded on the Nasdaq Stock
Market, the principal national securities exchange upon which the Shares are
traded or quoted, such amendment will be subject to stockholder approval and
will not be effective unless and until such approval has been obtained; and
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would impair the rights of any Participant or
any holder or beneficiary of any Award previously granted shall not be effective
as to such Participant without the written consent of the affected Participant,
holder or beneficiary.
(b)    Amendments to Awards. The Committee may amend any terms of, or alter,
suspend, discontinue, cancel, or terminate, any Award theretofore granted;
provided that any such amendment, alteration, suspension, discontinuance,
cancellation, or termination that would impair the rights of any Participant or
any holder or beneficiary of any Award previously granted shall not be effective
as to such Participant without the written consent of the affected Participant,
holder or beneficiary.
(c)    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable
adjustments in the terms and conditions of, and the criteria included in, all
outstanding Awards in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4(b) hereof) affecting the
Company, any Subsidiary of the Company, or the financial statements of the
Company or any Subsidiary of the Company, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.
(d)    Repricing. Except in connection with a corporate transaction or event
described in Section 4(b) hereof, the terms of outstanding Awards may not be
amended to reduce the exercise price of Options or the grant price of Stock
Appreciation Rights, or cancel Options or Stock Appreciation Rights in exchange
for cash, other Awards or Options or Stock Appreciation Rights with an exercise
price or grant price, as applicable, that is less than the exercise price of the
original Options or grant price of the original Stock Appreciation Rights, as
applicable, without stockholder approval. This Section 11(d) is intended to
prohibit the repricing of “underwater” Options and Stock Appreciation Rights and
will not be construed to prohibit the adjustments provided for in Section 4(b)
of this Plan.


9

--------------------------------------------------------------------------------




Section 12.     Change in Control.
(a)    Except as otherwise provided in an Award Agreement or by the Committee at
the date of grant, to the extent outstanding Awards granted under this Plan are
not assumed, converted or replaced by the resulting or continuing entity in the
event of a Change in Control, all outstanding Awards that may be exercised shall
become fully exercisable, all restrictions with respect to outstanding Awards
shall lapse and such Awards shall become vested and non-forfeitable, and any
specified Performance Goals with respect to outstanding Awards shall be deemed
to be satisfied at target immediately prior to the consummation of a Change in
Control.
(b)    Except as otherwise provided in an Award Agreement or by the Committee at
the date of grant, to the extent outstanding Awards granted under this Plan are
assumed, converted or replaced by the resulting or continuing entity in the
event of a Change in Control, (i) any outstanding Awards that are subject to
Performance Goals shall be converted, assumed or replaced by the resulting or
continuing entity as if target performance had been achieved as of the date of
the Change in Control, and such Awards shall continue to remain subject to the
time-based service requirements, if any, during the remaining period set forth
in the Award Agreement, and (ii) all other Awards shall continue to vest (and/or
the restrictions thereon shall continue to lapse) during the remaining period
set forth in the Award Agreement.
(c)    Except as otherwise provided in an Award Agreement or by the Committee at
the date of grant, to the extent outstanding Awards granted under this Plan are
either assumed, converted or replaced by the resulting or continuing entity in
the event of a Change in Control, if a Participant’s employment or service is
terminated without Cause by the Company or a Subsidiary or Affiliate of the
Company or a Participant terminates his or her employment or service with the
Company or a Subsidiary or Affiliate of the Company for Good Reason, in either
case, during the two year period following a Change in Control, all outstanding
Awards held by the Participant that may be exercised shall become fully
exercisable and all restrictions with respect to outstanding Awards shall lapse
and become vested and non-forfeitable.
(d)    Notwithstanding anything in this Plan or any Award Agreement to the
contrary, to the extent any provision of this Plan or an Award Agreement would
cause a payment of deferred compensation that is subject to Section 409A of the
Code to be made upon the occurrence of (i) a Change in Control, then such
payment shall not be made unless such Change in Control also constitutes a
“change in ownership”, “change in effective control” or “change in ownership of
a substantial portion of the Company’s assets” within the meaning of Section
409A of the Code or (ii) a termination of employment or service, then such
payment shall not be made unless such termination of employment or service also
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payment that would have been made except for the application of
the preceding sentence shall be made in accordance with the payment schedule
that would have applied in the absence of a Change in Control or termination of
employment or service, but disregarding any future service or performance
requirements.
Section 13.     General Provisions.
(a)    Nontransferability.
(i)    Each Award, and each right under any Award, shall be exercisable only by
the Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative.
(ii)    No Award may be sold, assigned, alienated, pledged, attached or
otherwise transferred or encumbered by a Participant otherwise than by will or
by the laws of descent and distribution, and any such purported sale,
assignment, alienation, pledge, attachment, transfer or encumbrance shall be
void and unenforceable against the Company or any Subsidiary or Affiliate of the
Company; provided that the designation of a beneficiary shall not constitute a
sale, assignment, alienation, pledge, attachment, transfer or encumbrance.
(iii)    Notwithstanding the foregoing, the Committee may, in the applicable
Award Agreement evidencing an Option granted under the Plan or at any time
thereafter in an amendment to an Award Agreement,


10

--------------------------------------------------------------------------------




provide that Options which are not intended to qualify as Incentive Options may
be transferred by the Participant to whom such Option was granted (the
“Grantee”) without consideration, after such time as all vesting conditions with
respect to such Option have been satisfied, and subject to such rules as the
Committee may adopt to preserve the purposes of the Plan, to: (1) the Grantee’s
spouse, children or grandchildren (including adopted and stepchildren and
grandchildren) (collectively, the “Immediate Family”); (2) a trust solely for
the benefit of the Grantee and his or her Immediate Family; or (3) a
partnership, corporation or limited liability company whose only partners,
members or stockholders are the Grantee and his or her Immediate Family; (each
transferee described in clauses (1), (2) and (3) above is hereinafter referred
to as a “Permitted Transferee”); provided that the Grantee gives the Committee
advance written notice describing the terms and conditions of the proposed
transfer and the Committee notifies the Grantee in writing that such a transfer
would comply with the requirements of the Plan and any applicable Award
Agreement evidencing the Option.
The terms of any Option transferred in accordance with the immediately preceding
sentence shall apply to the Permitted Transferee and any reference in the Plan
or in an Award Agreement to an optionee, Grantee or Participant shall be deemed
to refer to the Permitted Transferee, except that (a) Permitted Transferees
shall not be entitled to transfer any Options, other than by will or the laws of
descent and distribution; (b) Permitted Transferees shall not be entitled to
exercise any transferred Options unless there shall be in effect a registration
statement on an appropriate form covering the Shares to be acquired pursuant to
the exercise of such Option if the Committee determines that such a registration
statement is necessary or appropriate, (c) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the Grantee
under the Plan or otherwise and (d) the consequences of termination of the
Grantee’s employment by, or services to, the Company under the terms of the Plan
and the applicable Award Agreement shall continue to be applied with respect to
the Grantee, following which the Options shall be exercisable by the Permitted
Transferee only to the extent, and for the periods, specified in the Plan and
the applicable Award Agreement.
(iv)    Notwithstanding anything to the contrary herein, only gratuitous
transfers of Awards shall be permitted. In no event may any Award granted under
this Plan be transferred for value.
(b)    Dividend Equivalents. No dividends or dividend equivalents shall paid be
on any Award prior to vesting. In the sole discretion of the Committee, an Award
(other than Options or Stock Appreciation Rights), whether made as an Other
Stock-Based Award described in Section 10 or as an Award granted pursuant to
Sections 6 through 9 hereof, may provide the Participant with dividends or
dividend equivalents, payable in cash, Shares, other securities or other
property on a deferred basis; provided, that such dividends or dividend
equivalents shall be subject to the same vesting conditions as the Award to
which such dividends or dividend equivalents relate.
(c)    No Rights to Awards. No Participant or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants, or holders or beneficiaries of Awards. The terms and conditions
of Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).
(d)    Share Certificates. Shares or other securities of the Company or any
Subsidiary of the Company delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable Federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
(e)    Withholding. (i) A Participant may be required to pay to the Company or
any Subsidiary or Affiliate of the Company, subject to Section 409A of the Code,
and the Company or any Subsidiary or Affiliate of the Company shall have the
right and is hereby authorized to withhold from any Award, from any payment due
or transfer made under any Award or under the Plan, or from any compensation or
other amount owing to a Participant the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of an Award, its exercise, or any payment or transfer under an Award
or under the Plan, and to take such


11

--------------------------------------------------------------------------------




other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
(ii)    Without limiting the generality of clause (i) above, subject to the
Company’s consent, a Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of Shares owned by the Participant (which are
not subject to any pledge or other security interest and which have been owned
by the Participant for at least six months) with a Fair Market Value equal to
such withholding liability or by having the Company withhold from the number of
Shares otherwise deliverable to the Participant with respect to an Award a
number of Shares with a Fair Market Value equal to such withholding liability,
or by such other methods as may be approved by the Committee, including, but not
limited to, through a “broker-assisted” cashless exercise.
(iii)    Notwithstanding any provision of this Plan to the contrary, in
connection with the transfer of an Option to a Permitted Transferee pursuant to
Section 13(a), the Grantee shall remain liable for any withholding taxes
required to be withheld upon the exercise of such Option by the Permitted
Transferee.
(f)    Detrimental Activity and Recapture. Any Award Agreement may provide for
the cancellation or forfeiture of an Award or the forfeiture and repayment to
the Company of any gain related to an Award, or other provisions intended to
have a similar effect, upon such terms and conditions as may be determined by
the Committee from time to time, if a Participant during employment or other
service with the Company or a subsidiary, shall engage in activity detrimental
to the Company, whether discovered before or after the employment or service
period. In addition, notwithstanding anything in this Plan to the contrary, any
Award Agreement may also provide for the cancellation or forfeiture of an Award
or the forfeiture and repayment to the Company of any gain related to an Award,
or other provision intended to have a similar effect, upon such terms and
conditions as may be required by the Committee under Section 10D of the Exchange
Act and any applicable rules or regulations promulgated by the SEC or any
national securities exchange or national securities association on which the
Shares may be traded.
(g)    Award Agreements. Each Award hereunder that is not immediately vested and
delivered as of its date of grant shall be evidenced by an Award Agreement which
shall be delivered to the Participant and shall specify the terms and conditions
of the Award and any rules applicable thereto, including but not limited to, the
effect on such Award of the death, disability or termination of employment or
service of a Participant and the effect, if any, of such other events as may be
determined by the Committee.
(h)    No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate of the Company
from adopting or continuing in effect other compensation arrangements, which
may, but need not, provide for the grant of options, restricted stock, Shares
and other types of Awards provided for hereunder (subject to stockholder
approval if such approval is required), and such arrangements may be either
generally applicable or applicable only in specific cases.
(i)    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, or as a director on the Board or board of directors,
as applicable, of, the Company or any Subsidiary or Affiliate of the Company.
Further, the Company or a Subsidiary or Affiliate of the Company may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, any Award Agreement or any applicable
employment contract or agreement.
(j)    No Rights as Stockholder. Subject to the provisions of the applicable
Award, no Participant or holder or beneficiary of any Award shall have any
rights as a stockholder with respect to any Shares to be distributed under the
Plan until he or she has become the holder of such Shares. Notwithstanding the
foregoing, in connection with each grant of Restricted Stock hereunder, the
applicable Award shall specify if and to what extent the Participant shall be
entitled to the rights of a stockholder in respect of such Restricted Stock.
(k)    Governing Law. Unless otherwise provided for in an applicable Award
Agreement, the validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan and any Award Agreement shall


12

--------------------------------------------------------------------------------




be determined in accordance with the laws of the State of New York, applied
without giving effect to its conflict of laws principles.
(l)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
(m)    Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or result in any
liability under Section 16(b) of the Exchange Act, and any payment tendered to
the Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder or beneficiary. Without limiting the generality of the foregoing, no
Award granted hereunder shall be construed as an offer to sell securities of the
Company, and no such offer shall be outstanding, unless and until the Committee
in its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. federal securities laws.
(n)    Foreign Employees. In order to facilitate the making of any Award or
combination of Awards under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary or Affiliate of the Company outside of
the United States of America as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan (including, without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, shall include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.
(o)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate of the Company
and a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Company or any Subsidiary or Affiliate of the
Company pursuant to an Award, such right shall be no greater than the right of
any unsecured general creditor of the Company or any Subsidiary or Affiliate of
the Company.
(p)    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
(q)    Deferrals. In the event the Committee permits a Participant to defer any
Award payable in the form of cash, all such elective deferrals shall be
accomplished by the delivery of a written, irrevocable election by the
Participant on a form provided by the Company. All deferrals shall be made in
accordance with administrative guidelines established by the Committee to ensure
that such deferrals comply with all applicable requirements of Section 409A of
the Code.
(r)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


13

--------------------------------------------------------------------------------




Section 14.     Compliance with Section 409A of the Code.
(a)    To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participants. This Plan and any grants made hereunder shall be
administered in a manner consistent with this intent. Any reference in this Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of Treasury or the Internal Revenue Service. In any case, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s account in
connection with this Plan and grants hereunder (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any of
its Subsidiaries shall have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes or penalties.
(b)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Company or any of its Subsidiaries.
(c)    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the earlier of the first business day of the seventh
month following separation from service or death.
Section 15.     Term of the Plan.
(a)    Effective Date. This Plan was approved by the Board on May 8, 2019, and
shall be effective subject to, and as of the date of, its approval by the
stockholders of the Company (such date, the “Effective Date”).
(b)    Expiration Date. No grant will be made under this Plan more than ten
years after the Effective Date, but all grants made on or prior to such date
will continue in effect thereafter subject to the terms thereof and of this
Plan.








14